Citation Nr: 1336844	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  07-37 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disorder manifested by low back pain, with radiation of pain into the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from March 2003 to September 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Board finds that additional development is required before the Board may adjudicate the Veteran's claim.

In a June 2011 remand, the Board noted the Veteran's contentions that he injured his back in November 2003 while on active duty, during a weight lifting incident that caused him to fall, and also while performing heavy lifting required by his duties as a mechanic.  He also claims that he reinjured his back in August 2005, on the first day of annual training during his service in the Army National Guard.  Given his contentions, the Board directed the RO to verify all of the Veteran's periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  In response, the RO obtained portions of the Veteran's service personnel records from his reservist service, to include a copy of his retirement points statement that was previously of record.  However, the exact dates and nature of the Veteran's reservist service were not provided.  Thus, the Board must again remand the Veteran's claim so that the RO may determine his specific dates of active duty, ACDUTRA, and INACDUTRA service.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Additionally, a remand is needed in order to afford the Veteran an examination to determine the etiology of his claimed low back disorder.  While the service treatment records from his verified period of active duty service are negative for indications of a low back disorder, the service records from this time period confirm that he served as a mechanic and document his November 2003 report of experiencing headaches while weight lifting.  Moreover, records dated in 2005 during his reservist service reflect his reports of back pain and show that he was given a physical profile for a low back strain in August 2005.  Post-military medical records show evidence of a bulging disc at L4-L5 in May 2006 and a diagnosis of herniated disc at L4-L5 in March 2008.  In light of this evidence, the Veteran must be afforded an appropriate examination to determine whether any current low back disorder is related to his active duty or reservist service.  38 C.F.R. § 3.159 (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must take all additional appropriate efforts to confirm the Veteran's specific dates of active duty service, ACDUTRA service, and INACDUTRA service.  The exact dates and nature of the Veteran's reservist service must be provided and must consist of more than just the Veteran's retirement points.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded a VA examination to determine the whether any low back pain found is related to his military service.  All tests or studies necessary to make this determination must be ordered.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed disorder manifested by low back pain is related to any period of the Veteran's active duty service, any verified periods of ACDUTRA service, and/or any verified periods of INACDUTRA service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The RO must review the VA examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


